THEATTORNEY                  GENERAL



PRICE  DANIEL
ATTORNEYGENERAL


                                       WY 31, 1949

        Hon. Tom MoLeroy                       Opfnion IlO! V-833
        County Attorney
        Shelby Codnty                          He:   Applicability  of’ the
        Center, Texas                                anti-nepotism  rbte-
                                                     tutos to tkm appolnt-
                                                     ment of a policemm
                                                     by the City Counoif
                                                     of 6 @it9 inoorporrted
                                                     under Title 28, Chap-
                                                     tern 140, V.C.S.
        Dear Sir:
                     You have requcbe+te&an Irptnlan oD & flouaCLon
        which,    in subkitanoe, is 8~6follows:
                    Is the City Oooa 11 of a city iw~-
              porated under Tltll 28 Chsptsre l-10, Q.i?.;s.,
              prohIbIted by ths uv&upot:iiun        p~ovfsiaos
              of V .P .C a ,from appoiablad; a brother of a
              mtmber of the c~ouadil bs, the #ffi~      of city
              polioemad, who will. 8180 cot as oLtg eoave~cc,
              anu comptsnaate hllr fW hfs eervldee Erom pubala
              funde of the olty end fees of offioe?
                   A cl     Incorporated   tier    tW Siwt WkI obap-
        ters of title   2
                        3 , V.C.S.,    may provfda    bg or6iwrio4     for
        the ap ointment of its police offloers.          art.      99,
        V.C.S. 7 Aseumlng in the in&ant ease that the citg
        council has passed such an ordinance,         the oounoll may
        impose upon a policemau the added drXties of city
        scavenger.    (Apt. 1002, V.C.S.)       APtfcrle 998 provl@Ies
        such police officers     “shall receive a, salarg or fees
        of office,   or both, as shall ba flxed bs the city
        council .”
                     Article    432, VePQC.,   re@bss

                     ‘I1000ffPcek of %hSs &ate Or any officer
              of any district,      county, city,      reefnot, school
              dlstrfct   ) or  other  munleipal    aui?division of
              this State, or any offfee~         of member, 0% any
              State, district,      countyj city> school dlstMct
              or other munfcipal board,        or judge 0% sag OoutiP
              created by or under auP;borlty of %~y genePa 0~



                                  ..
Hon. Tom MeLeroy,         page 2        iv-8331



          speefal Paw 0% this State, or any member of
          the Legislature,     shall appoint, or vote for,
          or conffrm the appointment to any office,
          posltlon,   clerkship,    employment OP duty, of
          any person related within the second degree
          by afffnf%g or wfthin &he third degree by
          consanguinity    to the person so erppoln%fng
          OF so voting, or to any o&her member of any
          such board, %&heLegfslatore,      or cotit  OS
          which such persOn 80 appoln%ing op voting
          may be a member, when %he .salary, Sees, or
          compensstfon of such s.ppoin%ee is %o be pafd
          for, directly    or fndi%ee%lg, out OS OF from
          publfe funds or Sees of odfiee OS any kl~nd
          or character whetsoever .*
             Article  433> V.P,C, 9 speei%ieallg  provides
that the provlsfons    of this law (I@%$. 432 ttiough
437, V.P.C.)   shall apply to and include mayors, oom-
missioners,   recordden‘s, and aldermen of fnoorporated
cltiee  and towns.
               Articles     435    and 437,       V.P,C-,    read respee-
tlvely     as follows:
                 Ar6. 435.   “No o%fioer OP other person
         Ineluded wf%hfn the third pkecedlng &%fole
         shall approve sny aoooun% OP draw op author
         lze the 5sawfng of as-q warrant   OF order tb
         pay any salary, See or compenee.%lon of such
         fnellgible   of%icer QP”pepsoD, knowing him
         to be so fnelfgfble.”
                Art. 437.   “Whoeve violates  any pro-
         vlalon of %he ffive preceding Ap%foles shs.Pl
         be guilty of a misdemeanor involving   of’ffelal
         misconduct,  md shall be Slned not less %hm
         One Hundred nor lhoFe &hamODe Thousand Dollars.”
               Artlole     5906,    V,C.S.,       fn part,    provides:
                “WboeveF violates   e,ny provision of the
         Penal Code relating    to nepotism and the fn-
         hlblted acts connected therewith shall be
         removed from hfs okifeej    elerPkshipL employ-
         ment or duty, as therein provided.

                                                                          ,
Hon. Tom McLeroy,    page 3       (‘J-833)



             These and other statutes   evidence the meti-
culous care taken by the Legislature      to prohibit  pub-
lic officers    of this State, including mayors e,nd el-
dermen of cfties,     from eppolntfng their near relatives
to public office    or employing them fn any other public
capacity,    when their compensetfon Pa to be pald, direct-
ly or Indirectly,     out of public funds or fees of offlce
of eng kind or character whatsoever.
             A policemen of a city Is a public offfcer.
uparte--   Preston, 72 Tex. Crfm. 77, 161 S.W. 115 (1913);
Yett v. Coo~lg        Tex. 205, 281 S.W. 837 (1926).         The
mi6itions      set forth in Article    432 BDD~Yto mayors
end aldermen of cftfes     Incorporated    under-Tftle   $8,
Chapters l-10, V.C.S.      Brothers are related to eech~
other with the first     degree of consanguinity,      and, as
stated by you, come within the prohibited         degree of
relationship    deflzned In Article   432.   The brother of
an alderman, If appointed to the office        of city police-
men by the city council,      wlll.be  compensated for his
services   from public funds end fees of office.
           In view of the facts recited   and the plain
provisions   of the statutes cited,  it Is the opinion
of this office   that such en appointment cannot law-
fully be made.
                              SUMMARY
                              ----
            The city council of e cltr fncoppor-
     eted under Title 28, Chapters l-10, V,C.S.,
     cannot lawfully appoint a brother of en
     alderman of the city to the office     of oitg
     polioemen and compensate him for his ser-
     vices from public funds of the city or fees
     of office    of any kind or character whatso-
     ever.    Arts. 432-437,  V,P.C.;  Art. 5906,
     V.C.S.
                           Very truly        yours
RPROVEDt              ATTORNEY
                             6EfU3AT.OP TEXAS
      A



                                        Assietant

BNB:amm